           Case 1:20-cv-08165-CM Document 3 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK F. COLEMAN; TOYA L. COLEMAN,

                             Plaintiffs,

                    -against-                                     1:20-CV-8165 (CM)

                                                      ORDER DIRECTING PAYMENT OF FEES
BET NETWORKS; YVONNE SMITH-
                                                             OR IFP APPLICATION
PRODUCER; ROKU T.V.; AND JOHN DOE’S
#1, 2,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs Mark and Toya Coleman bring this action pro se. To proceed with a civil action

in this Court, the plaintiffs must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00

administrative fee – or, to request authorization to proceed without prepayment of fees, each

plaintiff must submit a completed and signed in forma pauperis (“IFP”) application. See 28

U.S.C. §§ 1914, 1915.

       Plaintiffs submitted the complaint without the relevant fees or an IFP application filed by

Plaintiff Toya Coleman. Within thirty days of the date of this order, Plaintiffs must either pay the

$400.00 in fees or Plaintiff Toya Coleman must complete and submit the attached IFP

application. If Plaintiff Toya Coleman submits the IFP application, it should be labeled with

docket number 1:20-CV-8165 (CM). If the Court grants that IFP application, Plaintiff Toya

Coleman will be permitted to proceed without prepayment of fees. See § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. No summons shall issue at this time. If Plaintiff Toya Coleman complies with this

order, her claims shall be processed in accordance with the procedures of the Clerk’s Office. If
            Case 1:20-cv-08165-CM Document 3 Filed 10/02/20 Page 2 of 2




Plaintiff Toya Coleman fails to comply with this order within the time allowed, the Court will

dismiss her claims.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 2, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
